Case 1:18-cr-00254-JPH-MJD Document 73 Filed 09/07/21 Page 1 of 1 PageID #: 347




                     UNITED STATES DISTRICT COURT
                     SOUTHERN DISTRICT OF INDIANA
                         INDIANAPOLIS DIVISION

UNITED STATES OF AMERICA,                 )
                                          )
                         Plaintiff,       )
                                          )
                    v.                    )   No. 1:18-cr-00254-JPH-MJD
                                          )
BRANDON BYRD,                             ) -01
                                          )
                         Defendant.       )



           ORDER ADOPTING REPORT AND RECOMMENDATION

      Pursuant to 18 U.S.C. § 3401(i) and 18 U.S.C. § 3583(e), the Court

ADOPTS Magistrate Judge Paul R. Cherry's Report and Recommendation and

all findings therein, dkt. [72]. The Court now ORDERS that Brandon Byrd's

supervised release is therefore REVOKED, dkt. [65], and Mr. Byrd is

sentenced to the custody of the Attorney General or his designee for

imprisonment of 12 months and one day with no supervised release to follow.

The Court recommends placement at FCI Terre Haute, satellite camp with

mental health/substance abuse treatment.

SO ORDERED.

 Date: 9/7/2021


Distribution:

All Electronically Registered Counsel

United States Probation Office

United States Marshal
